DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       DARIEL WAYNE LANEY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-2298



                         September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; William D. Sites, Judge.

PER CURIAM.

     Affirmed.

CASANUEVA, LaROSE, and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.